Case: 1:18-cv-07686 Document #: 264-2 Filed: 12/06/19 Page 1 of 4 PageID #:3130




               IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                     COUNTY DEPARTMENT, LAW DIVISION

FAHRIDA KURNIAWATI and
VINT WULANDARI, as Co-Special
Administrators of the Estate of
HARVINO, deceased,

              Plaintiffs,
        vs.                                          Case No.

THE BOEING COMPANY, a corporation,

              Defendant.

                                      CONSENT

        FAHRIDA KURNIAWATI, an heir of HARVINO, deceased, being of legal age and
under no disability, appear, waive notice, and consent to the immediate appointment of
FAHRIDA KURNIAWATI and VINI WULANDARI as Co-Special Administrators of the Estate
of HARVINO, deceased.




 is     DeStY11 b er   X)fil •
Dated                                         FAHRIDA KURNIAWATI
                                              (Wife of HARVINO)




Thoinas G. Gardiner (tgardiner@gkwwlaw.com)
John R. Wrona (jwrona@gkwwlaw.corn)
Shannon V. Condon (scondon@glcwwl.aw.com)
GATtDINER KOCH WEISBERG & WRONA
53 W. Jackson Blvd., Suite 950
Chicago, IL 60604
Phone: 312.362.0000
Fax: 312-362-0440
Atty. No. 58588




                                          4
Case: 1:18-cv-07686 Document #: 264-2 Filed: 12/06/19 Page 2 of 4 PageID #:3131




                IN THE CIRCUIT COURT OF cpcmc COUNTY, ILLINOIS
                      COUNTY DEPARTMENT, LAW DIVISION

FAHRIDA KURNIAWATI and
VINI WULANDARI, as Co-Special
Administrators of the Estate of
BAR VINO, deceased,

               Plaintiffs,
         vs.                                         Case No.

THE BOEING COMPANY, a corporation,

               Defendant.

                                      CONSENT

      I, FAHRIDA KUFtNIAWATI, as mother and next friend of my child ICHANSA
DAVINA ZHAFIRAH, a minor and an heir of HARVINO, deceased, being of legal age and
under no disability, appear, waive notice, and consent to the immediate appointment of
FAHRIDA KURNIAWATI and VINI WULANDARI as Co-Special Administrators of the Estate
of HARVINO, deceased.




 15 (kgember acid
Dated:                                 FAHRIDA KURNIAWATI, as mother and
                                       next friend of KHANSA DAVINA ZHAFIRAH, a
                                       minor




Thomas G. Gardiner (tgardiner@gkwwlaw.cosn)
John It. Wrona (jwrona@gicwwlaw.com)
Shannon. V. Condon (scondon®glcwwlaw.com)
GARDINER KOCH WEISBERG& WRONA
53 W. Jackson Blvd., Suite 950
Chicago, IL 60604
Phone: 312.362.0000
Fax: 312-362-0440
Atty. No. 58588




                                          5
Case: 1:18-cv-07686 Document #: 264-2 Filed: 12/06/19 Page 3 of 4 PageID #:3132




                TN IRE CIRCUIT COURT OF COOK COUNTY; ILLINOIS
                      COUNTY DEPARTMENT, LAW DIVISION

FAHRIDA KURNIAWATI and
VIM WULANDMU, as Co-Special
Administrators of the Estate of
MARVIN°, deceased,

               Plaintiffs,
         vs.                                            Case No.

 THE BOEING COMPANY, a corporation,

               Defendant.

                                        CONSENT

         FAHRIDA KURNIAWATI, as mother and next friend of my child KHALIFI AHZ A
ZEKRI, a minor and an heir of HARVING, deceased, being of legal age and under no disability,
appear, waive notice, and consent to the immediate appointment of FAHRIDA KURNIAWATI
and VIM WU.LANDARI as Co-Special Administrators of the Estate of liARVINO, deceased.




 12)   Ots-e,Ynter   aota
Dated:                                    FAHPJDA KURNIAWATI, as mother and
                                          next friend of KHALIF' AHZA ZHOU, a minor




Thomas G. Gardiner (tgardiner®gkwwlaw.corn)
John R. Wrona (jwrona®glcwwlaw.com)
Shannon V. Condon (sconclon@glcwwlaw. corn)
GARDINER KOCH WEISBERG & WRONA
53 W. Jackson Blvd., Suite 950
Chicago, IL 60604
Phone: 312.36210000
Fax: 312-362-0440
Any. No. 58588




                                             7
Case: 1:18-cv-07686 Document #: 264-2 Filed: 12/06/19 Page 4 of 4 PageID #:3133




               DI THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                     COUNTY DEPARTMENT, LAW DIVISION

FAHRIDA KURN1AWATI and
VINI WITLANDARI, as Co-Special
Administrators of the Estate of
HARVING, deceased;

               Plaintiffs,
         VS.                                        Case No.

THE BOEING COMPANY, a corporation,

               Defendant.

                                     CONSENT

       I, FAHRIDA KURNIAWATI, as mother and next friend of my child RAFA YUSUF
AQILAH, a minor and an heir of HARM°, deceased, being of legal age and under no
disability, appear, waive notice, and consent to the immediate appointment of FAHRIDA
KURNIAWATI and VINI WULANDARI as Co-Special Administrators of the Estate of
HARVINO, deceased.




 ib Derember 2-0/R '
Dated:                                 FAHRIDA KURNIAWATI, as mother and
                                       next friend of RAFA YUSUF AQMAH, a minor




Thomas G. Gardiner (tgardiner@gkwwlaw.com)
John R. Wrona (jwrona@glcwwlaw.com)
Shannon V. Condon (scondon@glcwwlaw.com)
GARDINER KOCH WEISBERG & WRONA
53 W. Jackson Blvd., Suite 950
Chicago, IL 60604
Phone: 312.362.0000
Fax: 312-362-0440
Atty. No. 58588




                                         6
